 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 413 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Supporting the goals and ideals of IEEE Engineering the Future Day on May 13, 2009, and for other purposes. 
 
 
Whereas IEEE is the world’s largest technical professional society, with more than 375,000 members, including more than 210,000 members in the United States; 
Whereas IEEE members are engineers, scientists, and other professionals whose technical interests are rooted in electrical and computer sciences, engineering, and related disciplines; 
Whereas IEEE’s core purpose is to foster technological innovation and excellence for the benefit of humanity; 
Whereas IEEE traces its roots to the founding of the American Institute of Electrical Engineers (AIEE) on May 13, 1884; 
Whereas renowned inventor and entrepreneur Thomas Alva Edison was a founder of AIEE; 
Whereas notable presidents of the IEEE and its founding organizations include Alexander Graham Bell, Charles Proteus Steinmetz, Lee De Forest, William R. Hewlett, and Ivan Getting; 
Whereas AIEE merged with the Institute of Radio Engineers in 1963 to form IEEE; 
Whereas IEEE maintains a vast library of technical publications; 
Whereas more than 100,000 technical professionals attend the more than 300 conferences sponsored or cosponsored by IEEE each year; 
Whereas IEEE is a leader in the development of international standards that support many of today’s products and services, with an active portfolio of nearly 1,300 standards and projects under development; 
Whereas IEEE provides learning opportunities within the engineering sciences with the goal of ensuring the growth of skill and knowledge among the technical profession; 
Whereas IEEE provides a forum for professionals to interact, collaborate, and generate new ideas and concepts; 
Whereas IEEE seeks to attract the best and brightest to use their skills and experience and apply technology to benefit society and help solve humanitarian issues; 
Whereas IEEE Engineering the Future Day will be held by IEEE on May 13, 2009, to recognize the contributions and impact that IEEE, its members, and engineering and technology professionals have made and to raise public awareness of the diverse opportunities available in different technology fields; 
Whereas revolutionary advances in information technology, biotechnology, nanotechnology, and other fields are reshaping the global economy; and 
Whereas the United States must continue its efforts to maintain its leadership in science, technology, and innovation: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of engineering and technology to meeting our Nation’s most pressing challenges; 
(2)congratulates IEEE on its 125th anniversary; and 
(3)supports the goals and ideals of IEEE Engineering the Future Day. 
 
Lorraine C. Miller,Clerk.
